Citation Nr: 0024492	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure/lung condition.

2.  Entitlement to service connection for amoebic dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to June 
1962.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for high blood 
pressure and a lung condition and amoebic dysentery.

The record reflects that the veteran initially filed claims 
of entitlement to service connection for hypertension and 
amoebic dysentery (in addition to other claims) in October 
1969 and that these claims were denied by the RO in February 
1970 due to a failure to report for a VA examination.  In an 
statement submitted by the veteran in April 1970, the veteran 
indicated that he did not refuse to undergo a physical 
examination, but had been unable to attend he examination as 
he was overseas on business.  In a November 1970 statement, 
the veteran indicated that he was due to return to the United 
States in April 1971 and requested that the case be held in 
abeyance until then.  

No action was taken in this case by the RO or the veteran 
from April 1971 until July 1998, when the veteran filed 
claims of entitlement to service connection for several 
conditions, including those which are the subject of this 
appeal.  In a February 1999 rating action, the RO pointed out 
the fact that the veteran had originally raised several 
claims, including claims of entitlement to service connection 
for hypertension and amoebic dysentery in October 1969.  The 
RO determined that the February 1970 decision in which the 
veteran's service connection claims were administratively 
disallowed was in error in light of the veteran's 1970 and 
1971 correspondence.  Accordingly, all of the claims raised 
by the veteran in his original October 1969 application were 
adjudicated by the RO in the February 1999 rating action.  
Only the claims of entitlement to service connection for high 
blood pressure/lung condition and for amoebic dysentery were 
appealed.



FINDINGS OF FACT

1.  There is no currently diagnosed lung condition.

2.  There is no medical evidence supporting a current 
diagnosis of hypertension; hypertension was not diagnosed in 
service or within a year following service and there is no 
evidence of chronicity of hypertension since service; the 
record contains no competent medical evidence of a nexus 
between hypertension and service.

3.  There is no current diagnosis of amoebic dysentery of 
record, nor evidence of symptoms primarily manifested by 
amoebic dysentery; the record contains no competent medical 
evidence establishing chronicity of bacillary dysentery which 
was treated in 1947 or establishing a nexus between that 
condition and any currently claimed residuals.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for hypertension 
or a lung condition.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for amoebic 
dysentery.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
hypertension and for amoebic dysentery.  In the interest of 
clarity, the law and VA regulations which are common to these 
two issues will be initially set forth.  Then the issues will 
be discussed separately.
Relevant Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For certain chronic 
disorders, including hypertension, service connection may be 
granted if manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Well Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

1.  Entitlement to service connection for high blood 
pressure/lung condition.

Factual Background

The veteran's service medical records have been carefully 
reviewed.

Upon physical examination for flying conducted in December 
1942, blood pressure was 126/52 and clinical evaluation of 
the respiratory system was normal.  A report of physical 
examination conducted in September 1945 revealed that the 
veteran's blood pressure was 134/74.  An evaluation of the 
lungs was normal and a chest X-ray film was negative.  A 
blood pressure reading of 124/80 was documented in a June 
1947 examination report.  Upon physical examination conducted 
in October 1948, the veteran's blood pressure reading was 
130/80.  Upon examination conducted in December 1949, a blood 
pressure reading of 120/84 was recorded.  A Grade II systolic 
murmur at the apex of the veteran's heart was noted.  In a 
May 1953 medical examination report, clinical evaluation of 
the lungs and chest, heart and vascular system was normal.  A 
blood pressure reading of 110/70 was recorded.  

The service medical records further show that in November 
1954 and May 1955 medical examination report, clinical 
evaluation of the lungs and chest, heart and vascular system 
were normal.  Blood pressure readings of 120/70 and 110/70 
were respectively recorded.  Upon periodic examination 
conducted in September 1960, clinical evaluation of the lungs 
and chest, heart and vascular system were normal.  A blood 
pressure reading of 138/88 was recorded.

In November 1969, the veteran filed a claim of entitlement to 
service connection for high blood pressure, indicating that 
this condition had its onset in the spring of 1960.  As was 
discussed in the Introduction above, the claim was denied by 
the RO in February 1970 due to a failure to report for a VA 
examination.  In July 1998, the veteran filed a claim of 
entitlement to service connection for high blood pressure, 
indicating that this condition had its onset in 1958 or 1959.  
In Item 21 of the application form, VA Form 21-566, the 
veteran did not list the names of any physicians or other 
health care providers who had knowledge of his claimed 
disabilities.

A VA examination was conducted in October 1998.  The examiner 
indicated that no medical records were available.  The 
history provided by the veteran himself indicated that 
hypertension had been diagnosed in 1958 and that the veteran 
was on an oral medication regimen.  Physical examination 
revealed blood pressure of 140/79.  An examination of the 
chest showed that the lungs were clear to auscultation 
bilaterally.  A diagnosis of hypertension was made. 

By rating action of February 1999, the RO denied the claim of 
entitlement to service connection for high blood pressure/a 
lung condition.  

In a statement submitted by the veteran in March 1999, he 
indicated that he had received treatment for hypertension 
between 1958 and 1960 and recalled that at times, he went to 
a clinic several times a day for blood pressure readings and 
was placed on medication at that time.  He indicated that he 
was still taking medication.  
In a second statement provided in March 1999, the veteran 
reported that after retiring from the service in 1962, he 
received treatment for hypertension at an Air Force base 
until 1966.  In May 1999, the RO contacted two Air Force base 
medical centers identified by the veteran as sources of 
treatment and requested medical records.  In correspondence 
from the Department of the Air Force dated in May 1999, the 
RO was advised that no records pertaining to the veteran were 
on file.  

Analysis

Upon review of the evidence, the Board has determined that 
the veteran has not presented a well grounded claim of 
entitlement to service connection for hypertension or for a 
lung condition.

With respect to the claim for a lung condition, there is no 
currently diagnosed lung condition.  As noted above, one 
element of a well-grounded claim is a presently-existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, absent 
evidence of a current lung disability, the claim for that 
disability is not well grounded.  The Board further notes 
that there is also no evidence of any lung problems during 
service and there is no medical nexus evidence pertaining to 
the claimed lung condition.  Accordingly, all three prongs of 
the Caluza test have not been met with respect to the 
veteran's claimed lung condition.

With respect to the hypertension claim, although there is of 
record medical evidence of a current diagnosis of 
hypertension, made upon VA examination conducted in October 
1998, this appears to be based entirely on the statements 
made by the veteran to the examiner.  Although the veteran 
told the examiner that he had been diagnosed with 
hypertension in 1958, during service, and that he currently 
was on an oral medication regimen, neither fact is supported 
by the evidence of record.  The veteran's service medical 
records do not indicate any diagnosis of hypertension and the 
veteran has failed to provide any medical evidence of current 
treatment for hypertension.  Significantly, the October 1998 
VA examination report included a blood pressure reading of 
140/79.  Accordingly, the Board discounts the diagnosis of 
hypertension, which appears to be based exclusively on the 
veteran's oft-repeated contentions.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant"].  

The Board further finds that the veteran has not met either 
the second or third elements of Caluza because he has 
submitted no evidence establishing the incurrence or 
aggravation of hypertension in service and no competent 
medical evidence of a nexus between any currently diagnosed 
hypertension and his service.  

In this regard, the evidence includes no diagnosis of 
hypertension made at any time during service, upon 
separation, within a year following the veteran's separation 
from service.  This case is in many ways similar to Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992), in which the Board's 
decision denying a veteran's claim of entitlement to service 
connection for hypertension was affirmed by the United States 
Court of Appeals for Veterans Claims.  In fact, unlike in 
this case, the veteran in Rabideau did have some elevated 
blood pressure readings in service.  See Rabideau, 2 Vet. 
App. at 142-3.  The Court stated:  "with regard to 
hypertension, under the ratings schedule, current disability 
must be shown to at least the minimum compensable degree 
(10%)".  Id. at 143.  The veteran's claim was denied as not 
well grounded based on a lack of disability.  So it is in 
this case.     
  
As for medical nexus evidence, the veteran himself has 
contended that an etiological link exists between service and 
his claimed hypertension.  However, lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993).  Thus, the veteran's opinion as to 
the etiology of his alleged hypertension is not sufficient to 
well-ground the claim.

Therefore, because the veteran has met none of the elements 
of Caluza, the Board is of the opinion that he has failed to 
present evidence of a well-grounded claim of entitlement to 
service connection for hypertension.  The benefit sought on 
appeal is denied.

2.  Entitlement to service connection for amoebic dysentery.

Factual Background

In December 1947, the veteran experienced symptoms of 
diarrhea.  The evidence reflects that he was hospitalized 
from January to March 1948.  The admitting diagnosis was 
diarrhea, cause undetermined; that was replaced by a 
diagnosis of subacute colitis of undetermined cause.  

Upon examination conducted in December 1949, clinical 
evaluation of the abdomen and viscera and the anus and rectum 
were normal.  The report noted that the veteran had been 
hospitalized for 3 months in 1947 due to bacillary dysentery, 
with a normal recovery, no recurrence and no complications.  

In a May 1953 medical examination report, clinical evaluation 
of the abdomen and viscera and anus and rectum was normal.  
November 1954 and May 1955 medical examination reports 
reflected that clinical evaluation of the evaluations of the 
abdomen and viscera and anus and rectum was normal were 
normal.  Upon periodic examination conducted in September 
1960, clinical evaluation of the abdomen and viscera was 
normal and it was specifically noted that a rectal and 
prostate examination was within normal limits.  

In November 1969, the veteran filed a claim of entitlement to 
service connection for amoebic dysentery, indicating that 
this condition was present from 1946 to 1953  The claim was 
denied by the RO in February 1970 due to a failure to report 
for a VA examination.  

A VA examination was conducted in October 1998.  As noted 
above, no medical records were available to the examiner.  
According to the veteran, in 1953 after continued symptoms of 
diarrhea a diagnosis of "anemic dysentery" was made.   
On physical examination, the veteran denied having any 
residual symptoms and no digestive or bowel/stool complaints.  
An examination of the abdomen revealed that it was non-tender 
and non-distended with no masses and no bruits.  A 
genital/rectal examination revealed no evidence of loss of 
sphincter control, and no evidence of fecal leakage or 
involuntary bowel movements.   There were no signs of anemia.  
No pertinent diagnosis was made.

By rating action of February 1999, the RO denied the claim of 
entitlement to service connection for bacillary, amoebic 
dysentery.  

Analysis

The Board has determined that the veteran has not presented a 
well grounded claim of entitlement to service connection for 
amoebic dysentery.  

In this case, the first element of Caluza, a diagnosis of the 
currently claimed condition, amobeic dysentery, has not been 
met.  As noted above, one element of a well-grounded claim is 
a presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, upon VA examination conducted in October 1998, no 
pertinent diagnosis was made.  In fact, at that time, the 
veteran denied having any digestive or bowel/stool complaints 
and no symptomatology was found pursuant to examinations of 
the abdomen and genital/rectal systems.  Absent evidence of a 
current disability, the claim is not well grounded.

Moreover, the service medical records are entirely negative 
for a diagnosis of amoebic dysentery.  Although there was a 
reference in a 1949 physical examination report to 3 months' 
hospitalization for bacillary dysentery, the hospitalization 
in question  was in fact for subacute colitis.  In fact, the 
record does not show that amoebic dysentery has ever been 
diagnosed.    

There is also no medical nexus evidence of record.

In summary, with respect to this claim none of the elements 
enumerated in the Caluza decision have been met.  As has 
already been established, there is no diagnosis of the 
currently claimed disability, amoebic dysentery.  The Board 
further finds that the neither the second or third elements 
of Caluza have been met because there is no evidence of the 
incurrence or aggravation of the claimed condition in service 
and there is no medical evidence of a nexus between this 
claimed condition and service. 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Therefore, because the 
veteran has met neither the first, second or third elements 
of Caluza, the Board finds that he has failed to present 
evidence of a well-grounded claim of entitlement to service 
connection for amoebic dysentery.  The benefit sought on 
appeal is therefore denied.

Additional Matters

Because the aforementioned claims are not well grounded, the 
VA is under no duty to further assist the veteran in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  In this case, the VA is not on 
notice of any known and existing evidence which would make 
the service connection claim plausible, and thereby, well-
grounded.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claims well grounded.

ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for hypertension/ lung condition is 
denied.

A well-grounded claim not having been presented, entitlement 
to service connection for amoebic dysentery is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

